 

Exhibit 10.4

 

DISTRIBUTION AGREEMENT

 

BY AND BETWEEN

 

TELIGENT OÜ

 

AND

 

TELIGENT CANADA INC.

 

DATED NOVEMBER 13, 2015

 

 

 

 

TABLE OF CONTENTS

 

Article 1 Definitions 1     Article 2 DISTRIBUTION RIGHTS AND OBLIGATIONS 5    
  2.1 Appointment 5       2.2 No Distribution Outside the Territory by
Distributor 5       2.3 Teligent Estonia’s Reservation of Rights 5       2.4
Pricing 5       2.5 Proposed Labeling 5       Article 3 Purchase Price,
Invoicing and Payment 6       3.1 Purchase Price 6       3.2 Payment of Purchase
Price 6       3.3 Transfer Purchase Price; Invoices 6       3.4 Sales Reports 6
      3.5 Taxes 6       3.6 Records and Audit 6       3.7 Interest 7      
Article 4 SUPPLY and Ordering 7       4.1 Exclusive Supply 7       4.2 Purchase
Orders 8       4.3 Deliveries by Teligent Estonia 8       4.4 Delivery Terms;
Title Passage 8       Article 5 Product Warranty and LIMITATIONS 8       5.1
Representation and Warranty of Teligent Estonia 8       5.2 Claims for Defects 9
      5.3 Credit Note; Replacement Product; Defective Product 9       5.4 No
Liability After Delivery 9       5.5 Distributor Responsibility for Returns 9  
    Article 6 Quality Control 9       6.1 Quality Assurance Agreement 9      
6.2 Distribution and Sales Records 9       6.3 Recalls 10       6.4 Change to
Specifications 10       Article 7 Regulatory Activities and Responsibilities 10
      7.1 Responsibility for Regulatory Compliance 10

 

- i -

 

 

7.2 Changes 10       7.3 Obligations of Distributor 10       7.4 Information 10
      7.5 Distributor Notice to Teligent Estonia 11       7.6 Safety Data
Exchange Provisions 11       Article 8 Storage and Distribution 11       8.1
Generally 11       8.2 Right to Inspect Premises 11       Article 9 Term AND
TERMINATION 11       9.1 Term 11       9.2 Survival of Obligations 12       9.3
Remedies 12       9.4 Assignment 12       9.5 Further Assurance 12       9.6
Governing Law; Jurisdiction 12       9.7 Expenses 12       9.8 Notices 13      
9.9 Entire Agreement 13       9.10 Amendment 13       9.11 Severability 13      
9.12 Waiver and Non-Exclusion of Remedies 14       9.13 Construction 14      
9.14 Counterparts 14

 

Schedules

 

Schedule  A Products and Packaging Configurations Schedule  B Transfer Purchase
Price

 

- ii -

 

 

DISTRIBUTION AGREEMENT

 

This Distribution Agreement (this “Agreement”) is made effective as of the 13th
day of November, 2015 (the “Effective Date”) by and between Teligent Oü
(“Teligent Estonia”), a company incorporated in Estonia whose registered office
is at Pärnu mnt 15, Tallinn 10141 Harju, Estonia and Teligent Canada Inc.
(“Distributor”), a company incorporated in British Columbia whose registered
office is at 595 Burrard Street, P.O. Box 49314, Suite 2600, Three Bentall
Centre, Vancouver, British Columbia, V7X 1L3. Teligent Estonia and Distributor
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, Distributor desires to purchase from Teligent Estonia and Distribute
the Product (as defined herein) in the Territory, and Teligent Estonia desires
to supply Product and grant such Distribution rights, all on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
agree as follows:

 

Article 1
Definitions

 

Unless otherwise specifically provided in this Agreement, the following terms
shall have the following meanings:

 

1.1         “Affiliate” shall mean, with respect to a Person, any Person that
Controls, is Controlled by or is under common Control with such Person.

 

1.2         “Agreement” shall have the meaning set forth in the preamble hereto.

 

1.3         “Calendar Quarter” shall mean each successive period of three (3)
calendar months commencing on January 1, April 1, July 1 and October 1 in each
calendar year, except that the first Calendar Quarter of the Term shall commence
on the Effective Date and end on the day immediately prior to the first to occur
of January 1, April 1, July 1 or October 1 after the Effective Date, and the
last Calendar Quarter shall end on the last day of the Term.

 

1.4         “cGMP” shall mean the current good manufacturing practices
applicable from time to time to the Manufacturing of the Product pursuant to
Law.

 

1.5         “Compliance Records” shall have the meaning set forth in
Section 3.8.

 

 

 

 

1.6         “Confidential Information” shall mean any and all data, results,
know-how, plans, business information and other information or material, whether
oral or in writing or in any other form, provided, disclosed or otherwise made
known before, on or after the Effective Date by or on behalf of one Party to the
other Party pursuant to this Agreement or any discussions or negotiations with
respect to the foregoing; any data, ideas, concepts or techniques contained
therein; and any modifications thereof or derivations therefrom, including the
existence and terms of this Agreement. For the avoidance of doubt, (a) without
limitation of the foregoing, all information and documentation submitted to
Health Canada or any other Regulatory Authority by or on behalf of Teligent
Estonia relevant to the Product (including e-mail and facsimile transmissions)
and (b) all adverse event and safety information and data provided by
Distributor to Teligent Estonia pursuant to the Safety Data Exchange Provisions,
in each case (a) and (b) shall constitute Confidential Information of Teligent
Estonia hereunder and Teligent Estonia shall be deemed the Disclosing Party with
respect thereto.

 

1.7         “Control” and “Controlled” shall mean (a) to possess, directly or
indirectly, the power to direct the management or policies of a Person, whether
through ownership of voting securities or by contract relating to voting rights
or corporate governance or (b) to own, directly or indirectly, more than fifty
percent (50%) of the issued and outstanding voting securities or other ownership
interest of a Person.

 

1.8         “Credit Note” shall mean a credit memo issued by Teligent Estonia to
Distributor and usable by Distributor as an offset against amounts payable to
Teligent Estonia by Distributor or, if no such amounts are outstanding at the
time of termination or expiration of this Agreement or later, for a refund from
Teligent Estonia to Distributor which Teligent Estonia shall pay to Distributor
no later than thirty (30) days after any such termination or expiration.

 

1.9         “DIN” shall mean the Drug Identification Number for the Product in
Canada.

 

1.10       “Disclosing Party” shall mean the Party disclosing Confidential
Information.

 

1.11       “Distribute,” with its correlative forms, shall mean to import,
market, sell and distribute a pharmaceutical product; provided, however, that
“Distribute” shall not include any actions undertaken with Regulatory
Authorities in order to obtain or maintain Regulatory Approvals or other
activities as described in Article 7.

 

1.12       “Distributor” shall have the meaning set forth in the preamble
hereto.

 

1.13       “Distributor Share” means the costs incurred by the Distributor plus
an arm's length return for the Distributor to be determined by the Parties from
time to time.

 

1.14       “Effective Date” shall have the meaning set forth in the preamble
hereto.

 

- 2 -

 

 

1.15       “F&D Act” shall mean the Food and Drugs Act (Canada), as amended, and
the rules, regulations, guidances and requirements of Health Canada thereunder
as may be in effect from time to time.

 

1.16       “Governmental Authority” shall mean any (a) Canadian federal,
provincial or municipal government or political subdivision thereof, (b)
authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power in Canada or (c) any court, tribunal (or any department, bureau or
division thereof), governmental arbitrator or arbitration body in Canada.

 

1.17       “Health Canada” shall mean Health Canada and any successor agency
thereto.

 

1.18       “Initial Term” shall have the meaning set forth in Section 9.1.1.

 

1.19       “Law” shall mean all applicable laws, rules and regulations,
including any rules, regulations, policies, guidelines or other requirements of
Regulatory Authorities, that may be in effect from time to time.

 

1.20       “Manufacture,” with its correlative forms, shall mean all activities
related to the manufacturing, processing, formulating, packaging, labeling,
holding and quality control testing of a pharmaceutical product or compound.

 

1.21       “Net Sales” shall mean the gross amount invoiced by Distributor for
the sale of the Product in the Territory less the following amounts actually
accrued or received by Distributor in connection with such sale of the Product
(i) trade discounts, cash discounts, quantity discounts, penalties, allowances
and rebates, (ii) prompt-payment discounts and distribution fees, (iii)
applicable sales, excise and value-added taxes, tariffs and duties, and any
other taxes directly related to the sale of the Product (excluding taxes based
on income), and (iv) amounts repaid or credited by reason of rejections, recalls
or returns of the Product.

 

1.22       “Packaging Configuration” shall mean, with respect to each particular
dosage strength of the Product referenced in Section 1.27, the packaging
configuration(s) in which such dosage strength of the Product shall be supplied
by Teligent Estonia to Distributor as set out in Schedule A (Products and
Packaging Configurations).

 

1.23       “Party” and “Parties” shall have the meanings set forth in the
preamble hereto.

 

1.24       “Payments” shall have the meaning set forth in Section 3.7.

 

1.25        “Permits” shall have the meaning set forth in Section 7.3.

 

- 3 -

 

 

1.26       “Person” shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.27       “Product(s)” means the product set out in Schedule A.

 

1.28        “Purchase Order” shall mean a written purchase order in a form
reasonably acceptable to Teligent Estonia that sets forth, with respect to the
month(s) covered thereby, the quantities of each Packaging Configuration of the
Product to be delivered by Teligent Estonia.

 

1.29       “Quality Assurance Agreement” shall mean a quality assurance
agreement which outlines the Parties’ respective responsibilities concerning
quality assurance issues as they relate to Distribution of the Product under
this Agreement between Teligent Estonia (or its Affiliate) and Distributor.

 

1.30       “Receiving Party” shall mean the Party receiving Confidential
Information.

 

1.31       “Regulatory Approvals” shall mean the technical, medical and
scientific licenses, registrations, authorizations and approvals (including the
DIN and Notice of Compliance) of any Regulatory Authority necessary for the
commercial Manufacture and Distribution of the Product in the Territory.

 

1.32       “Regulatory Authority” shall mean the Governmental Authorities in the
Territory with authority over the Manufacture or Distribution or pricing or
reimbursement of a pharmaceutical product in the Territory (including the grant
of Regulatory Approvals), including Health Canada, provincial payers and
Patented Medicine Prices Review Board.

 

1.33       “Renewal Term” shall have the meaning set forth in Section 9.1.2.

 

1.34       “Safety Agreement” shall mean an agreement which outlines the
Parties’ respective responsibilities concerning product safety and
pharmacovigilence matters relating to Distribution of the Product by Distributor
under this Agreement between Teligent Estonia and Distributor.

 

1.35       “Section 8 Claim” shall mean a claim for damages and any other relief
sought in connection with the delay in issuance of a NOC by virtue of the
operation of the Regulations.

 

1.36       “Teligent Estonia” shall have the meaning set forth in the preamble
hereto.

 

1.37       “Term” shall mean, collectively, the Initial Term and any Renewal
Term(s).

 

- 4 -

 

 

1.38       “Territory” shall mean Canada.

 

1.39       “Third Party” shall mean any Person other than the Parties or their
respective Affiliates.

 

1.40       “Transfer Purchase Price” shall have the meaning set forth in Section
3.3.

 

Article 2
DISTRIBUTION RIGHTS AND OBLIGATIONS

 

2.1         Appointment. Teligent Estonia hereby appoints Distributor as the
exclusive distributor of the Products in the Territory during the Term and
Distributor hereby accepts such appointment, subject to and in accordance with
the terms and conditions of this Agreement.

 

2.2         No Distribution Outside the Territory by Distributor. Distributor
shall Distribute the Product only in the Territory and shall not, and shall
cause its Affiliates, if applicable, not to, Distribute the Product directly or
indirectly (a) to any Person outside the Territory or (b) to any Person inside
the Territory that Distributor knows is reasonably likely to directly or
indirectly Distribute the Product outside the Territory or assist another Person
to do any of the foregoing.

 

2.3         Teligent Estonia’s Reservation of Rights. Any rights of Teligent
Estonia not expressly granted to Distributor under the provisions of this
Agreement shall be retained by Teligent Estonia.

 

2.4         Pricing. Subject to the terms and conditions of this Agreement,
Distributor shall have sole discretion over the terms and conditions of the sale
of the Product. Without limiting the generality of the foregoing, Distributor
shall have sole discretion over Distributor’s price(s) for the Product and any
pricing, discount and credit policies for its customers and shall be responsible
for all costs and credit risks associated with sale and shipment of the Product
to Distributor’s customers, including shipping and insurance costs, risks of its
customers’ credit and debt collection for any and all Product purchases made by
Distributor’s customers. Distributor shall be responsible for Product order
processing, tracking and fulfillment and processing of returns of the Product.

 

2.5         Proposed Labeling. The labeling shall be in a format designed by the
Distributor, provided that such design is consistent with the Regulatory
Approvals.

 

2.6         Compliance with Laws. Distributor shall comply with all Laws and
each Regulatory Approval in respect of its performance of this Agreement.

 

- 5 -

 

 

Article 3

Purchase Price, Invoicing and Payment

 

3.1         Purchase Price. In consideration of the supply of Product to
Distributor under the terms and conditions of this Agreement, Distributor shall
pay Teligent Estonia the applicable purchase price on the terms set forth in
this Article 3. Pricing shall be based on the valid marker prices and applicable
requirements on transfer pricing.

 

3.2         Payment of Purchase Price. Distributor shall make all Payments in
Canadian dollars to the account specified in writing from time to time by
Teligent Estonia.

 

3.3          Transfer Purchase Price; Invoices. The per-unit amount set forth on
Schedule B (Transfer Purchase Price) for each Packaging Configuration unit of
Product shall be the initial “Transfer Purchase Price” for each such unit of the
Product. Within thirty (30) days after the end of each Calendar Quarter (or such
longer period as may be mutually agreed on by the Parties), the Parties shall
from time to time negotiate in good faith with the view to setting a revised
Transfer Purchase Price based, among other things, on (i) actual Net Sales from
the previous Calendar Quarter, (ii) the estimate of future Net Sales, and (iii)
changing market conditions (including competitor pricing and rebates). Teligent
Estonia shall invoice Distributor for the applicable Transfer Purchase Price in
respect of each delivery of the Product to Distributor. Within sixty (60) days
following the receipt of each such delivery of Product and such invoice,
Distributor shall pay to Teligent Estonia the total amount set out in such
invoice.

 

3.4         Final Purchase Price. Distributor shall, within sixty (60) days
following the end of each Calendar Quarter, calculate and pay to Teligent
Estonia, with respect to the Product delivered by Teligent Estonia to
Distributor during such Calendar Quarter, an amount equal to the Final Purchase
Price less the Transfer Purchase Price already paid by Distributor to Teligent
Estonia in respect of such Product. “Final Purchase Price” means, in respect of
each unit of Product supplied by Teligent Estonia to the Distributor, the Net
Sales less the applicable Distributor Share.

 

3.5         Final Purchase Price Adjustment. If the Transfer Purchase Price paid
by Distributor at the end of a Calendar Quarter in respect of any unit of
Product pursuant to Section 3.3 is greater than the Final Purchase Price of such
unit of Product, then Teligent Estonia shall issue a Credit Note to the
Distributor in an amount equal to the difference between the applicable Transfer
Purchase Price and the applicable Final Purchase Price.

 

3.6         Sales Reports. In addition to any other reports to be delivered by
Distributor under this Agreement, Distributor shall provide Teligent Estonia
sales reports reasonably requested by it from time to time.

 

- 6 -

 

 

3.7         Taxes. The amounts payable by Distributor to Teligent Estonia
pursuant to this Agreement, (“Payments”) shall be exclusive of any amount
arising in respect of sales, use, harmonized, goods and services, transfer,
income or other tax and shall not be reduced on account of any taxes unless
required by Law. Teligent Estonia alone shall be responsible for paying any and
all taxes (other than withholding taxes required by Law to be paid by
Distributor) levied on account of, or measured in whole or in part by reference
to, any income of Teligent Estonia. Distributor shall deduct or withhold from
the Payments any taxes that it is required by Law to deduct or withhold.
Notwithstanding the foregoing, if Teligent Estonia is entitled under any
applicable tax treaty to a reduction of rate of, or the elimination of,
applicable withholding tax, it may deliver to Distributor or the appropriate
Governmental Authority (with the assistance of Distributor to the extent that
this is reasonably required and is expressly requested in writing) the
prescribed forms necessary to reduce the applicable rate of withholding or to
relieve Distributor of its obligation to withhold tax, and Distributor shall
apply the reduced rate of withholding, or dispense with withholding, as the case
may be; provided that Distributor has received evidence, in a form reasonably
satisfactory to Distributor, of Teligent Estonia’s delivery of all applicable
forms (and, if necessary, its receipt of appropriate governmental authorization)
at least fifteen (15) days prior to the time that the Payments are due. If, in
accordance with the foregoing, Distributor withholds any amount, it shall pay to
Teligent Estonia the balance when due, make timely payment to the proper taxing
authority of the withheld amount, and send to Teligent Estonia proof of such
payment. In addition to the Payments otherwise required pursuant to this
Agreement, Distributor shall pay to Teligent Estonia any sales tax that Teligent
Estonia may be required to collect with respect to such Payments.

 

3.8         Records and Audit. Distributor shall keep and maintain in the
Territory complete and accurate records in connection with the performance of
its obligations under, and showing Payments made in connection with this
Agreement (the “Payment Records”), and records required to establish compliance
with the Compliance Provisions (the “Compliance Records”) until the latest of
(a) ten (10) years after the period to which such records relate, and (b) such
longer period as Law requires. Teligent Estonia shall have the right during the
Term and for a period of six (6) years thereafter, at Teligent Estonia’s expense
(except as set forth below), to audit the Compliance Records and/or the Payment
Records in the location(s) where such records are maintained by Distributor,
upon reasonable notice, during regular business hours. Distributor shall
cooperate with any such investigation and provide such information and
assistance as the auditor or Teligent Estonia, as applicable, may reasonably
request in connection with any such investigation.

 

Article 4
SUPPLY and Ordering

 

4.1         Exclusive Supply. Subject to the terms and conditions of this
Agreement, Teligent Estonia agrees to supply to Distributor during the Term, and
Distributor agrees to purchase from Teligent Estonia, all of Distributor’s
requirements of the Products. Teligent Estonia, in its sole discretion shall
determine whether Teligent Estonia, an Affiliate of Teligent Estonia or a Third
Party shall (i) Manufacture, supply or deliver the Products supplied by Teligent
Estonia to Distributor hereunder; or (ii) perform any of the obligations or
services to be performed by Teligent Estonia hereunder. For greater certainty,
Teligent Estonia may, in its sole discretion, subcontract or outsource the
performance of any of its obligations hereunder to any of its Affiliates.

 

- 7 -

 

 

4.2         Purchase Orders. All Purchase Orders shall constitute a binding
obligation on Distributor to purchase the covered quantities of the Product,
subject to Article 9. In the event that the terms of any Purchase Order are not
consistent with or are in addition to the terms of this Agreement, the terms of
this Agreement shall prevail.

 

4.3         Deliveries by Teligent Estonia. Except as otherwise agreed in
writing by the Parties, Teligent Estonia shall supply the Product ordered under
a Purchase Order by way of delivery pursuant to Section 4.4 within ninety (90)
days of receipt by Teligent Estonia of a Purchase Order, or as otherwise agreed
between the Parties, which date shall be reflected in the Purchase Order.
Teligent Estonia may, in its sole discretion, satisfy its delivery obligations
by making multiple deliveries that, in total, supply all of the Product ordered
by Distributor pursuant to a Purchase Order or multiple Purchase Orders. In
order to enable Distributor to release the Product for sale in the Territory,
Teligent Estonia, or its Affiliate, shall include with each delivery all
relevant documentation including a valid certificate of analysis/manufacturing
for each batch, a certificate of conformity (if applicable) or copies of batch
records or any other documents or information required by cGMP.

 

4.4         Delivery Terms; Title Passage.

 

4.4.1           Teligent Estonia shall deliver the Product to Distributor’s DAP
distribution facility located at 21 St Clair Ave. East, Suite 1100, Toronto,
Ontario or such other address as may be indicated by Distributor from time to
time, in accordance with Incoterms 2010.

 

4.4.2           Title and risk of loss for Product shall pass to Distributor on
delivery to Distributor. Distributor shall both be the importer of record and
shall import the Product into Canada as agent of Teligent Estonia.

 

Article 5
Product Warranty and LIMITATIONS

 

5.1         Representation and Warranty of Teligent Estonia. Teligent Estonia
represents and warrants that upon delivery of all Product supplied to, such
Product (i) will comply with the applicable specifications therefor, (ii) will
have been Manufactured in accordance with all Law, (iii) will have been
Manufactured in accordance with the Quality Assurance Agreement and will comply
with the certificates provided pursuant to the Quality Assurance Agreement, (iv)
will not be adulterated or misbranded within the meaning of the F&D Act and (v)
may be introduced into commerce pursuant to the F&D Act.

 

- 8 -

 

 

5.2         Claims for Defects. Distributor shall perform a reasonable and
customary inspection of the Product upon delivery of each shipment of Product
hereunder. In the event that Distributor determines, within thirty (30) days
after delivery thereof by Teligent Estonia (or within thirty (30) days after
discovery of any nonconformity that could not reasonably have been detected by
Distributor’s reasonable and customary acceptance inspection procedures), that
any Product supplied by Teligent Estonia does not conform to the warranty set
forth in Section 5.1, Distributor shall give Teligent Estonia notice thereof
(including a sample of such Product, if applicable). Teligent Estonia shall
undertake appropriate evaluation of such sample and shall notify Distributor
whether it has confirmed such nonconformity within thirty (30) days after
receipt of such notice from Distributor.

 

5.3         Credit Note; Replacement Product; Defective Product. If Teligent
Estonia confirms that a batch of Product does not conform to the warranty set
forth in Section 5.1, Teligent Estonia shall, at Distributor’s option, (a) as
expeditiously as commercially practicable, supply Distributor with a conforming
quantity of Product at Teligent Estonia’s expense, or (b) promptly issue
Distributor a Credit Note in an amount equal to the Transfer Purchase Price paid
by Distributor with respect to such nonconforming Product if already paid. Any
Product that is agreed or determined to be defective shall be destroyed by
Distributor at Teligent Estonia’s expense and Distributor shall, at Teligent
Estonia’s option, either (x) allow an Teligent Estonia representative to be
present during such destruction or (y) provide a certificate of such
destruction. Except for Teligent Estonia’s obligations under Section 6.3,
Teligent Estonia shall have no liability for defective Product other than as
provided in this Article 5.

 

5.4         No Liability After Delivery. Notwithstanding anything herein to the
contrary, Teligent Estonia shall have no liability for damage or other defects
to Product to the extent such damage or other defects occur after delivery.

 

5.5         Distributor Responsibility for Returns. Subject to Section 5.3,
Distributor shall be financially responsible for the management and cost of
returns (including expired returns) of the Product sold by Distributor, even if
such returns are made to Teligent Estonia (or its authorized agent or
contractor) and not to Distributor.

 

Article 6
Quality Control

 

6.1         Quality Assurance Agreement. Each Party shall duly and punctually
perform all of its obligations under and pursuant to the Quality Assurance
Agreement.

 

6.2         Distribution and Sales Records. Distributor shall keep complete and
accurate records of the Distribution and sales of the Product in accordance with
Law to enable appropriate procedures to be implemented in the event that a
voluntary or mandatory recall or market withdrawal of the Product is required.
Teligent Estonia shall be entitled to inspect and audit (upon reasonable notice,
during normal business hours) Distributor’s recall procedures and such records
to ensure that Distributor is complying with all Law and this Agreement;
provided that this Section 6.2 shall not relieve Distributor of its
responsibilities and liabilities arising under Section 6.3.

 

- 9 -

 

 

6.3         Recalls. In the event that any recall of the Product shall be
required by Regulatory Authorities or Governmental Authorities, or if Teligent
Estonia shall voluntarily determine to recall any Product or take any other
market withdrawal action with respect to any Product, Teligent Estonia shall be
responsible for the overall management of such recall or market withdrawal.
Distributor is responsible for dealing with Governmental Authorities and
Regulatory Authorities with respect to the recall and shall conduct the recall
or market withdrawal as directed by Teligent Estonia. Teligent Estonia shall be
responsible for all recall or market withdrawal expenses except to the extent
such recall or market withdrawal results from a breach of this Agreement by
Distributor, in which event Distributor shall reimburse Teligent Estonia for all
expenses reasonably incurred by Teligent Estonia or its Affiliates in connection
with such recall or market withdrawal.

 

6.4         Change to Specifications. Teligent Estonia shall have the right, at
its cost and expense, to modify the specifications, labeling, Manufacturing and
testing processes employed with regard to the Manufacture of the Product from
time to time, subject to such modifications being approved by the Regulatory
Authorities to the extent required by Law.

 

Article 7
Regulatory Activities and Responsibilities

 

7.1         Responsibility for Regulatory Compliance. Subject to the terms of
the Quality Agreement and the Safety Agreement, Distributor is responsible for
any regulatory filings or other regulatory compliance obligations relating to
the Product, including with Regulatory Authorities, and all at Distributor’s
expense.

 

7.2         Changes. Any decisions regarding changes to the packaging for the
Product shall be made by Teligent Estonia in its sole discretion and at its sole
cost and expense; provided, however, that Distributor shall bear the cost
associated with any changes to the packaging for the Product requested by
Distributor or necessitated by a change to Distributor’s trade dress that is
approved by Teligent Estonia pursuant to Section 2.5. Teligent Estonia or its
Affiliates shall notify Distributor reasonably in advance of all changes to the
packaging for the Product. Distributor shall obtain Teligent Estonia’s prior
written approval before making any change with respect to the Product which
would require any notification to, or consent of, a Regulatory Authority or
which would constitute a Level I, II, III or IV change under Health Canada’s
Post-NOC Changes Framework Document.

 

7.3         Obligations of Distributor. Distributor shall obtain and maintain at
its expense during the Term all governmental licenses (including establishment
licenses), permits, registrations and certificates (“Permits”) required within
the Territory for Distributor to Distribute the Product and fulfill its other
obligations under this Agreement in accordance with Law.

 

7.4         Information. Distributor shall promptly notify and provide Teligent
Estonia or its nominee with copies of all relevant documentation received by
Distributor from any Regulatory Authority in connection with the Product or
otherwise related to, or having an effect on, this Agreement.

 

- 10 -

 

 

7.5         Distributor Notice to Teligent Estonia. Distributor shall
immediately report to Teligent Estonia all notices (or threatened notices) of
violation of Law related to Distributor’s Distribution of the Product in the
Territory received from Regulatory Authorities or any competitor company or
other Person and shall provide to Teligent Estonia copies of all such notices
and related communications.

 

7.6         Safety Data Exchange Provisions. The Parties shall comply with the
Safety Agreement.

 

Article 8
Storage and Distribution

 

8.1         Generally. Teligent Estonia shall supply the Product to Distributor
in finished and packaged form. Distributor shall not repackage or in any way
alter the packaging or labeling of the Product without the prior written consent
of Teligent Estonia. Distributor shall store, handle, transport and dispose of
the Product in compliance with the requirements set out in the Quality Assurance
Agreement, the Regulatory Approvals and Law and under conditions that maintain
the quality, stability and integrity of the Product.

 

8.2         Right to Inspect Premises. Each Party shall permit the other Party
or its authorized representatives to inspect, verify and audit such other
Party’s compliance with Law and this Agreement, including such other Party’s
premises used for the storage of the Product and to audit such other Party’s
working methods and procedures with respect to the Product and to the
performance of its obligations hereunder.

 

Article 9
Term AND TERMINATION

 

9.1         Term.

 

9.1.1           Initial Term. The term of this Agreement shall commence on the
Effective Date and shall continue, unless earlier terminated in accordance with
any applicable provision of this Agreement, until the end of the second (2nd)
anniversary of the Effective Date (the “Initial Term”).

 

9.1.2           Renewal Term. The Term shall automatically be extended for
additional one (1) year periods (each, a “Renewal Term”) unless either Party
delivers a written notice to the other Party of its intention to extend the Term
at least one hundred and eighty (180) days prior to the expiration of the
Initial Term or any subsequent Renewal Term.

 

- 11 -

 

 

9.1.3           Withdrawal of Product from Market. This Agreement may be
terminated by either Party immediately on written notice to the other Party if
(a) Health Canada requires Teligent Estonia to withdraw permanently the Product
from the market in the Territory or (b) Teligent Estonia permanently withdraws
the Product from the market in the Territory for safety reasons.

 

9.1.4           Regulatory or Legislative Change. This Agreement may be
terminated by either Party in the event that any Law is passed, adopted or
implemented by any Governmental Authority or any ruling, decision, finding or
action by any Governmental Authority is issued or taken that prohibits the
arrangement contemplated by this Agreement or subjects such Party (or any of its
employees or agents) to civil or criminal prosecution or liability or other
material adverse consequences as a result of being a Party to this Agreement or
performing its obligations under this Agreement.

 

9.2         Survival of Obligations. Termination or expiration of this Agreement
shall not relieve a Party of any obligation to make payment that was owed prior
to or on the effective date of such termination or expiration, and the
provisions of Sections 2.3, 2.4, 2.5, 5.2, 5.3, 5.4, 5.5, 6.2, 6.3, 7.2, 7.4,
this Section 9.2 and Section 9.3, and Article 3, shall survive the expiration or
termination of this Agreement. Further, the Safety Agreement and the Quality
Assurance Agreement shall remain in effect for as long as Distributor continues
to Distribute the Product or has any Product remaining that has not yet expired.

 

9.3         Remedies. Except as otherwise expressly provided herein, exercise by
a Party of its rights under this Article 9 shall not limit remedies that may
otherwise be available to a Party in law or equity.

 

9.4         Assignment. Except as expressly provided herein, neither Party may,
without the prior written consent of the other Party, sell, transfer, assign,
delegate, pledge, subcontract or otherwise dispose of, whether voluntarily,
involuntarily, by operation of law or otherwise, this Agreement or any of its
rights or duties hereunder.

 

9.5         Further Assurance. Each Party shall perform all further acts and
things and execute and deliver such further documents as may be necessary or as
the other Party may reasonably require to implement or give effect to this
Agreement.

 

9.6         Governing Law; Jurisdiction. The interpretation and construction of
this Agreement shall be governed by the laws of the Province of Ontario and the
laws of Canada applicable therein, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Parties exclude
the application of the 1980 United Nations Convention on Contracts for the
International Sale of Goods (CISG) to this Agreement. The Parties agree to
submit to the exclusive jurisdiction of the courts of the Province of Ontario.

 

9.7         Expenses. Except as otherwise expressly provided in this Agreement,
each Party shall pay the fees and expenses of its lawyers and other experts and
all other expenses and costs incurred by such Party incidental to the
negotiation, preparation, execution and delivery of this Agreement.

 

- 12 -

 

 

9.8         Notices. Any notice, request, or other communication permitted or
required under this Agreement shall be in writing, shall refer specifically to
this Agreement and shall be hand delivered or sent by a recognized overnight
delivery service, costs prepaid, or by facsimile (with transmission confirmed),
to the following addresses or to such other addresses at which notice shall have
been given:

 

If to Teligent Estonia: Teligent Oü,   [***]   Attention: [***]   Facsimile:
[***]     If to Distributor: Teligent Canada Inc.,   [***]   Attention: [***]  
Facsimile: [***]

 

Such notice shall be deemed to have been given as of the date delivered by hand
or transmitted by facsimile (with transmission confirmed) or on the second (2nd)
delivery day after deposit with an internationally-recognized overnight delivery
service, as may be applicable. Any notice delivered by facsimile shall be
confirmed by a hard copy delivered as soon as practicable thereafter. This
Section 9.8 is not intended to govern the day-to-day business communications
necessary between the Parties in performing their obligations under the terms of
this Agreement.

 

9.9         Entire Agreement. This Agreement, including all Schedules, the
Quality Assurance Agreement, and the Safety Agreement constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto are superseded
hereby. Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth herein.

 

9.10       Amendment. Any amendment or modification of this Agreement must be in
writing and signed by authorized representatives of both Parties.

 

9.11       Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable, in any respect, then, to the fullest extent
permitted by Law and if the rights or obligations of any Party will not be
materially and adversely affected: (a) such provision shall be given no effect
by the Parties and shall not form part of this Agreement; (b) all other
provisions of this Agreement shall remain in full force and effect; and (c) the
Parties shall use their best efforts to negotiate a provision in replacement of
the provision held invalid, illegal or unenforceable that is consistent with Law
and achieves, as nearly as possible, the original intention of the Parties. To
the fullest extent permitted by Law, the Parties waive any provision of Law that
would render any provision in this Agreement invalid, illegal or unenforceable
in any respect.

 

- 13 -

 

 

9.12       Waiver and Non-Exclusion of Remedies. A Party’s failure to enforce,
at any time or for any period of time, any provision of this Agreement, or to
exercise any right or remedy shall not constitute a waiver of that provision,
right or remedy or prevent such Party from enforcing any or all provisions of
this Agreement and exercising any rights or remedies in the future. To be
effective, any waiver must be in writing. All rights and remedies arising
hereunder are cumulative and do not exclude any other right or remedy provided
by Law or otherwise available.

 

9.13       Construction. Except where the context requires otherwise, whenever
used the singular includes the plural, the plural includes the singular, the use
of any gender is applicable to all genders and the word “or” has the inclusive
meaning represented by the phrase “and/or”. Whenever this Agreement refers to a
number of days, unless otherwise specified, such number refers to calendar days.
The headings of this Agreement and any descriptions of Schedules or descriptions
of cross-references are for convenience of reference only and do not define,
describe, extend or limit the scope or intent of this Agreement or the scope or
intent of any provision contained in this Agreement. The terms “including,”
“include(s),” “such as,” and “for example” as used in this Agreement mean
including the generality of any description preceding such term and shall be
deemed to be followed by “without limitation”. The terms “Article” and “Section”
refer to the specified article or section of this Agreement. The wording of this
Agreement shall be deemed to be the wording mutually chosen by the Parties and
no rule of strict construction shall be applied against any Party.

 

9.14       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Agreement delivered by facsimile or other electronic
transmission (including PDF format via e-mail) shall be as effective as an
original executed signature page.

 

[SIGNATURE PAGE FOLLOWS]

 

- 14 -

 

 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the Effective Date.

 

TELIGENT CANADA INC.   TELIGENT OÜ       By:   /s/ Jason Grenfell-Gardner   By:
/s/ Jason Grenfell-Gardner           Name: Jason Grenfell-Gardner   Name: Jason
Grenfell-Gardner           Title: President   Title: President

 

Signature Page

 

 

 